         Case 1:19-cr-00832-ER Document 20 Filed 01/15/20 Page 1 of 8   1
     JCA5merC                    conference

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,                      New York, N.Y.

4                v.                                 19 Cr. 832 (ER)

5    LUIS MERCED,
     WILLIAM SKINNER,
6    DORIAN BROOKS,

7                     Defendants.

8    ------------------------------x

9                                                   December 10, 2019
                                                    10:10 a.m.
10

11   Before:

12                            HON. EDGARDO RAMOS,

13                                                  District Judge

14

15

16

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
         Case 1:19-cr-00832-ER Document 20 Filed 01/15/20 Page 2 of 8   2
     JCA5merC                    conference

1                                  APPEARANCES

2    GEOFFREY S. BERMAN
          United States Attorney for the
3         Southern District of New York
     BY:   ANDREW K. CHAN
4         Assistant United States Attorney

5    MIEDEL & MYSLIWIEC
          Attorneys for Defendant Merced
6    BY: AARON MYSLIWIEC

7    LAW OFFICE OF GEORGE R. GOLTZER
          Attorneys for Defendant Skinner
8    BY: GEORGE R. GOLTZER

9    LAW OFFICE OF MARK S. DeMARCO
          Attorneys for Defendant Brooks
10   BY: MARK S. DeMARCO

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
         Case 1:19-cr-00832-ER Document 20 Filed 01/15/20 Page 3 of 8          3
     JCA5merC                    conference

1              (Case called)

2              THE DEPUTY CLERK:      Counsel, please state your name for

3    the record.

4              MR. CHAN:    Good morning, your Honor.       Andrew Chan here

5    on behalf of the United States.

6              THE COURT:    Good morning.

7              MR. MYSLIWIEC:     Good morning, your Honor.       Aaron

8    Mysliwiec here on behalf of Mr. Merced.

9              MR. GOLTZER:     Good morning, your Honor.      George

10   Goltzer for Mr. Skinner.

11             MR. DeMARCO:     And Mark DeMarco for Mr. Brooks.        Good

12   morning, your Honor.

13             THE COURT:    Good morning to you all.       This matter is

14   on for initial conference so, Mr. Chan, beginning with you, why

15   don't you tell me a little bit about the case.

16             MR. CHAN:    Your Honor, all three defendants are

17   charged with one count of murder in furtherance of drug

18   trafficking in violation of Title 21, United States Code,

19   Section 848(e), and Title 18 United States Code Section 2.

20   These charges relate to the participation of the defendants in

21   a murder that took place on February 10, 1989.          On that date,

22   in the Bedford Stuyvesant neighborhood of Brooklyn these men

23   participated in the murder of an individual named Efren

24   Cardenas, who was shot over 20 times.         The evidence at trial

25   will show that these three defendants participated in the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
         Case 1:19-cr-00832-ER Document 20 Filed 01/15/20 Page 4 of 8        4
     JCA5merC                    conference

1    murder as part of their involvement in a drug trafficking

2    organization that was distributing large kilogram quantities of

3    powder cocaine and crack cocaine in the New York City

4    metropolitan area as well as the Washington, D.C. metropolitan

5    area.

6              An indictment was filed on November 19th, and

7    Defendants Merced and Skinner were arrested on November 20th

8    and arrested and presented in magistrate court.          On December 6,

9    Dorian Brooks was transferred from state custody to federal

10   custody and was also presented in magistrate's court.

11             Can I provide an update regarding discovery?

12             THE COURT:    Please.

13             First of all, tell me what discovery is.

14             MR. CHAN:    The discovery in this case is primarily

15   consisting of law enforcement records, an autopsy report, some

16   photographs, some phone records, excerpts from some witness

17   interview reports, and a trial transcript from defendant

18   William Skinner's trial relating to this murder in Brooklyn

19   County Supreme Court back in October of you 1990.           Unlike many

20   of our other cases, the discovery in this case is not

21   particularly voluminous.      There is not much of any electronic

22   discovery to be produced and so I think that it should not take

23   very long for the defendants to review the discovery.              We

24   already entered a protective order for the Court's

25   consideration on behalf of defendants Merced and Skinner, which


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
         Case 1:19-cr-00832-ER Document 20 Filed 01/15/20 Page 5 of 8        5
     JCA5merC                    conference

1    the Court signed, and discovery was produced to them on

2    November 27.    I believe on Friday I filed a motion to the Court

3    requesting for a modification of the prospective or to also

4    cover Defendant Brooks, and the discovery was given to Brooks'

5    attorney before the conference this morning.

6              THE COURT:    Is that protective order on consent?

7              MR. GOLTZER:     Yes.

8              MR. MYSLIWIEC:     Yes.

9              MR. DeMARCO:     Yes, your Honor.

10             THE COURT:    So, discovery is complete from the

11   government's perspective, Mr. Chan?

12             MR. CHAN:    Yes, your Honor.

13             THE COURT:    Why don't you tell me about that 1990

14   state trial.

15             MR. CHAN:    Yes, your Honor.

16             Defendant William Skinner was arrested by the New York

17   City Police Department in connection with this murder of Efren

18   Cardenas.   His case, and his case alone, the other two

19   defendants in this case were not arrested and were not charged

20   in Brooklyn Supreme Court.        Mr. Skinner was.    He proceeded to

21   trial in October of 1990.      My understanding, based on the Court

22   records, is that he was acquitted of the murder charge and then

23   he was convicted of a criminal possession of a weapon charge in

24   the second degree.     That case then went to the Appellate

25   Division and, on appeal, the Appellate Division vacated the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
         Case 1:19-cr-00832-ER Document 20 Filed 01/15/20 Page 6 of 8    6
     JCA5merC                    conference

1    conviction for the criminal possession of weapon on the grounds

2    of insufficient evidence.

3              THE COURT:    How do the defendants wish to proceed?

4              MR. GOLTZER:     We would like an opportunity to review

5    the discovery, submit preliminary budgets to the Court for at

6    least two of the defendants because it is a potentially capital

7    case.   Even though the government is not at this time

8    requesting mitigation, it is incumbent upon us, with gentlemen

9    of middle age who have been out of trouble for the most part

10   for, at least Mr. Skinner for 30 years or 25 years, to submit

11   mitigation at some point, if necessary.

12             So, we would like to put together a team, have a

13   chance to review the discovery, get a decision from the

14   government on the death penalty.        We expect we know it is going

15   to be, but we would like to defer a motion schedule until we at

16   least have that decision.

17             THE COURT:    Mr. Chan, what can you tell me about that?

18             MR. CHAN:    Your Honor, all I can really say is that

19   the capital case process is under way with respect to two of

20   the three defendants.      Mr. Merced is not eligible for the death

21   penalty because he was 17 years old at the time of the murder.

22   Defendants Skinner and Brooks are potentially eligible for the

23   death penalty.    I can say that the capital case process is

24   under way.    As the Court is aware, the process can sometimes

25   take months.    At this stage we are not asking for any


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
         Case 1:19-cr-00832-ER Document 20 Filed 01/15/20 Page 7 of 8   7
     JCA5merC                    conference

1    submissions from the defendants.

2              THE COURT:    Very well.

3              So, Mr. Goltzer, how long to make sense?

4              MR. GOLTZER:     Well, we were requesting -- and we

5    consulted with your deputy -- for February the -- was it the

6    12th?   I'm sorry.

7              THE DEPUTY CLERK:      Yes, February 12th.

8              MR. GOLTZER:     February 12 at 3:30 to give the Court an

9    update of where we are, if that's agreeable.

10             THE COURT:    That's okay with me.

11             Mr. Chan?

12             MR. CHAN:    Yes, your Honor.

13             MR. GOLTZER:     And we, of course, consent to the

14   exclusion.

15             THE COURT:    Very well.

16             Is there anything else that we can do today, Mr. Chan?

17             MR. CHAN:    Your Honor, the government would move to

18   exclude time under the Speedy Trial Act between today and the

19   date of the next conference on February 12th.          Such an

20   exclusion of time is in the interests of justice because it

21   will allow for the defendants to review the discovery that's

22   been produced and to determine what, if any, pretrial motions

23   they wish to file.

24             THE COURT:    No objection?

25             MR. GOLTZER:     None.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
         Case 1:19-cr-00832-ER Document 20 Filed 01/15/20 Page 8 of 8      8
     JCA5merC                    conference

1              MR. DeMARCO:     No objection.

2              MR. MYSLIWIEC:     No objection.

3              THE COURT:    Very well.

4              I will exclude the time between now and February 12th

5    under the Speedy Trial Act.       I find that it is in the best

6    interests of the defendant to review the discovery that's been

7    provided by the government and that that interest outweighs the

8    interest of the public in a speedy and public trial.           So, that

9    time will be excluded.

10             Unless there is anything else, we are adjourned.

11                                     o0o

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
